Citation Nr: 0929264	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-40 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for cervical spine disc disease with right shoulder pain and 
right forearm paresthesia, prior to June 23, 2004 .

2.  Entitlement to a separate rating for the neurologic 
manifestations of cervical spine disc disease, beginning June 
23, 2004.

3.  Entitlement to a separate rating for the orthopedic 
manifestations of cervical spine disc disease, beginning June 
23, 2004.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent 
for esophagitis with a history of duodenitis.

7.  Entitlement to an initial compensable rating for hearing 
loss.

8.  Entitlement to an initial compensable rating for the 
residuals of bilateral lattice degeneration with retinal 
detachments.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1974 to December 2001.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was subsequently transferred to the RO in Columbia, 
South Carolina.  A September 2004 rating decision granted 10 
percent ratings for the service-connected left and right knee 
degenerative joint disease disabilities effective from the 
date of the initial claims.  The Board remanded the case for 
additional development in August 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to June 23, 2004, cervical spine disc disease with 
right shoulder pain and right forearm paresthesia was 
manifested by no more than moderate intervertebral disc 
syndrome with recurring attacks.  
3.  Effective June 23, 2004, cervical spine disc disease with 
right shoulder pain and right forearm paresthesia is 
manifested by mild incomplete right upper extremity nerve 
paralysis.  

4.  Effective June 23, 2004, cervical spine disc disease with 
right shoulder pain and right forearm paresthesia is 
manifested by combined cervical spine motion greater than 170 
degrees but less than 335 degrees, including as a result of 
pain and dysfunction.  

5.  Degenerative joint disease of the right knee presently 
manifested by X-ray evidence of arthritis without evidence of 
lateral instability, recurrent subluxation, persuasive 
evidence of limited extension, or flexion limited to 
30 degrees, including as a result of pain or functional loss.

6.  Degenerative joint disease of the left knee presently 
manifested by X-ray evidence of arthritis without evidence of 
lateral instability, recurrent subluxation, persuasive 
evidence of limited extension, or flexion limited to 
30 degrees, including as a result of pain or functional loss.

7.  Bilateral hearing loss is manifested by no more than 
level I hearing acuity in the right ear and level II hearing 
acuity in the left ear.

8.  Esophagitis with a history of duodenitis is manifested by 
no more than recurrent epigastric distress with dysphagia and 
pyrosis.

9.  The residuals of bilateral lattice degeneration with 
retinal detachments is manifested by no more than retinal 
periphery scarring.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent prior to June 23, 2004, for cervical spine disc 
disease with right shoulder pain and right forearm 
paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243, 5290, 5293 (before and after September 23, 
2003).

2.  The criteria for an initial 20 percent rating effective 
from June 23, 2004, for cervical spine disc disease 
manifested by right forearm paresthesia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 8511 (2008).

3.  The criteria for an initial 10 percent rating effective 
from June 23, 2004, for cervical spine disc disease 
manifested by pain and limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (after September 23, 2003).

4.  The criteria for an initial rating in excess of 20 
percent for the residuals of left knee arthrotomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

5.  An initial rating in excess of 10 percent for esophagitis 
with a history of duodenitis is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2008).

6.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).

7.  The criteria for an initial compensable rating for the 
residuals of bilateral lattice degeneration with retinal 
detachments have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in April 2002 and September 2006.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in September 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Cervical Spine Disability
Laws and Regulations

During the pendency of this appeal, the spinal regulations 
were amended and the diagnostic codes renumbered effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effect prior to 
September 23, 2002).
5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:
The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

 Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

   
38 C.F.R. § 4.71, Plate V (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The regulations also provide for separate ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2008).  If the Veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Middle Radicular Group Nerves
851
1
Paralysis of:
Major
Minor

Complete; adduction, abduction and rotation 
of arm, flexion of elbow, and extension of 
wrist lost or severely affected

70
60

Incomplete:


  Severe
50
40

  Moderate
40
30

  Mild
20
20
861
1
Neuritis.

871
1
Neuralgia.

38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8611, 8711 (2008).

Factual Background and Analysis

Service medical records show the Veteran was treated for 
cervical spine pain subsequent to an automobile accident in 
July 1999.  The diagnoses included cervical myofascial pain 
syndrome.  An October 1999 report noted complaints of a 
constant dull pain with occasional knife-like pain.  It was 
noted there was no radiation and no numbness to the upper 
extremities.  X-ray examination revealed hypertrophic 
bridging at the C6-7 level.  An April 2001 magnetic resonance 
imaging (MRI) scan revealed mild degenerative spurring of the 
anterior inferior margin of C6 with no evidence of spinal 
stenosis.  A neurology consultation in October 2001 noted the 
April 2001 MRI study.  The examiner reported there was a 
patchy but consistent decreased light pin sensation along the 
right C6 nerve distribution.  An November 2001 
electromyography (EMG) and nerve conduction studies revealed 
electrophysiological evidence suggestive of right cervical 
radiculopathy affecting the right C5, C6, and C7 nerve roots.  

On VA fee basis physical examination in August 2002, the 
Veteran reported constant, very severe neck pain with limited 
neck motion to the right.  He also complained of numbness of 
the right arm radiating from the right shoulder.  It was 
noted that past studies were consistent with a C5-6 herniated 
nucleolus pulposus, degenerative disc disease, and neuropathy 
involving the right upper extremity.  An examination of the 
cervical spine revealed some tenderness to the right 
posterior lateral aspect in about the mid to lower cervical 
spine.  No muscle spasm or radiation were appreciated.  Range 
of motion was within normal limits, except for right 
rotation, with flexion from 0 to 65 degrees, extension from 0 
to 50 degrees, right lateral flexion from 0 to 40 degrees, 
left lateral flexion from 0 to 40 degrees, right rotation 
from 0 to 70 degrees, and left rotation from 0 to 80 degrees.  
Combined cervical spine motion was 345 degrees.  X-rays 
revealed anterior hypertrophic change at C6-7.  The diagnoses 
included degenerative joint disease of the cervical spine 
with herniated nucleolus pulposus of C5-6 and right forearm 
sensory neuropathy secondary to C5-6 disc disease.  The 
examiner also noted the Veteran denied any problems with 
occupation or daily activities other than occasional neck 
stiffness on prolonged sitting.  

At his June 2004 VA examination the Veteran complained of 
daily cervical spine pain with some numbness in the right arm 
but no radiation.  It was noted the Veteran was right-hand 
dominant.  There was no evidence of physician-directed 
bedrest.  The Veteran reported he was unable to lift weights, 
open tight jars, or lift more than 35 pounds.  He stated he 
was employed at a sedentary desk job with no job 
restrictions.  He complained of neck flares with exertion 
which lasted for approximately four hours, but denied other 
activity restrictions.  An examination of the cervical spine 
revealed no spasm or tenderness.  There was a normal spinal 
curvature.  Range of motion was painless with right and left 
lateral bending from 0 to 30 degrees, extension from 0 to 50 
degrees, flexion from 0 to 40 degrees, and right and left 
rotation from 0 to 45 degrees.  Combined cervical spine 
motion was 240 degrees.  There was no diminution of motion on 
repetitive motion testing.  Motor strength was 5/5 with full 
range of motion of the shoulder, elbow, wrists, and fingers.  
There was decreased sensation in the anterior upper arm and 
volar forearm with normal grip strength and no evidence of 
atrophy.  The examiner stated there were no additional 
limitations due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  X-ray examination 
revealed mild spondylosis at the C6-7 level and mild to 
moderate bilateral neural foraminal narrowing at the C3-4 
level.  The diagnoses included degenerative disc disease of 
the cervical spine.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected cervical spine disc disease with 
right shoulder pain and right forearm paresthesia prior to 
June 23, 2004, was manifested by no more than moderate 
intervertebral disc syndrome with recurring attacks.  The 
Veteran's report of neck pain and right arm numbness are 
credible; however, the medical evidence of record is not 
indicative of severe cervical spine limitation of motion, 
severe intervertebral disc syndrome with only intermittent 
relief, incapacitating episodes of intervertebral disc 
syndrome, cervical spine less than 15 degrees, nor favorable 
ankylosis of the cervical spine.  Although the evidence 
demonstrated right forearm sensory neuropathy secondary to 
C5-6 disc disease, there was no evidence of moderate 
incomplete nerve paralysis, cervical spine limitation of 
flexion of 40 degrees or less, or combined range of motion of 
the cervical spine of 335 degrees or less.  Therefore, 
entitlement to a rating in excess of 20 percent prior to June 
23, 2004, must be denied.

The Board finds, however, that effective June 23, 2004, the 
Veteran's cervical spine disc disease with right shoulder 
pain and right forearm paresthesia is manifested by mild 
incomplete right upper extremity nerve paralysis.  Under the 
revised rating criteria effective September 23, 2003, 
separate ratings may be assigned for orthopedic and 
neurologic manifestations of intervertebral disc syndrome.  
The medical evidence demonstrates that examination on June 
23, 2004, revealed decreased sensation to the anterior upper 
arm and the volar forearm and compensable cervical spine 
limitation of motion.  This evidence, however, is indicative 
of no more than a mild incomplete nerve paralysis.  
Therefore, a 20 percent rating effective June 23, 2004, for 
cervical spine disc disease with right shoulder pain and 
right forearm paresthesia manifested by mild incomplete right 
lower extremity nerve paralysis is warranted under the 
criteria for Diagnostic Code 8511.

The Board finds that effective June 23, 2004, the Veteran's 
cervical spine disc disease with right shoulder pain and 
right forearm paresthesia is manifested by combined cervical 
spine motion greater than 170 degrees but less than 335 
degrees, including as a result of pain and dysfunction.  
There is no evidence of cervical spine flexion of 30 degrees 
or less.  Therefore, a 10 percent rating effective 
June 23, 2004, for cervical spine disc disease with right 
shoulder pain and right forearm paresthesia manifested by 
limited cervical spine motion is warranted under the criteria 
for Diagnostic Code 5237.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented and the Veteran has denied any significant 
present occupational impairment.  The Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  



Knee Disabilities
Laws and Regulations

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a Veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the Veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the Veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich, 104 F.3d at 
1331.  



Factual Background and Analysis

Service medical records show the Veteran complained of 
bilateral knee pain and received diagnoses of chondromalacia.  
Records show he underwent left knee arthroscopy in June 1994.  
An August 1998 report of medical history noted the Veteran 
complained of bilateral knee problems with occasional left 
knee joint swelling.  

VA examination in August 2002 revealed degenerative joint 
disease of the right and left knee.  The examiner noted the 
Veteran's posture and gait were normal and that he did not 
require any assistive devices for ambulation.  There was no 
significant swelling of the knees and no evidence of abnormal 
movement, instability, or redness.  There was some left knee 
crepitus on range of motion.  Range of motion studies were 
completely normal with bilateral motion from 0 to 140 degrees 
without pain, fatigue, or lack of endurance.  Drawer signs 
and McMurray's testing were within normal limits.  

Private medical records show an April 2003 magnetic resonance 
imaging (MRI) scan revealed severe patellofemoral joint 
disease of the left knee.  The ligaments were intact, but 
there was a very fine linear increased signal intensity 
running through the posterior horn of the medial meniscus, 
possibly representing a horizontal cleavage tear or a history 
of a prior meniscal tear.  

On VA examination in June 2004 the Veteran complained of 
episodes of left knee pain three to four times per week which 
lasted several minutes, with flares of swelling on 
overexertion which lasted five or six hours.  He complained 
of a two year history of right knee pain with overuse.  He 
denied swelling, locking, buckling, popping, grinding, or job 
or activity restrictions.  It was noted he did not use a 
brace, cane, or crutches.  Examination revealed mild crepitus 
to the knees.  There was no erythema, warmth, or instability.  
There was 5/5 motor strength with flexion and extension and 
2+ deep tendon reflexes.  Range of motion studies to the left 
knee were from 0 to 110 degrees and to the right knee from 0 
to 120 degrees with no diminution on repetitive testing.  
There was no pain on range of motion testing.  There was no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  X-rays revealed 
osteoarthritic changes to the knees and possible loose bodies 
within the knee joints.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected degenerative joint disease of the 
right knee and degenerative joint disease of the left knee 
are presently manifested by X-ray evidence of arthritis 
without evidence of lateral instability, recurrent 
subluxation, limited extension, or flexion limited to 
30 degrees, including as a result of pain or functional loss.  
In fact, the most recent VA examination in June 2004 revealed 
left knee motion from 0 to 110 degrees and right knee motion 
from 0 to 120 degrees with no additional limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Therefore, entitlement to ratings in excess 
of 10 percent for degenerative joint disease of the right and 
left knees must be denied.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for 
either knee disorder.  Throughout the period of appeal, there 
is no evidence of forward flexion of the right knee being 
limited to 30 degrees as is required for a 20 percent rating 
under Diagnostic Code 5260.  There is also no evidence of 
extension of the right knee being limited to 15 degrees as is 
required for a 20 percent rating under Diagnostic Code 5261.  
Likewise, there is no evidence of moderate recurrent 
subluxation or lateral instability so as to merit a 20 
percent rating under Diagnostic Code 5257.

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, these diagnostic codes are 
inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances as to warrant referral for 
extraschedular rating consideration.  When all the evidence 
is assembled VA is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is 
against the Veteran's claims for an increased rating.

Esophagitis

VA regulations provide that ratings under diagnostic codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2008).  A disorder unlisted in the rating schedule 
may be evaluated under a listing for a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2008).  The Court has 
held that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence.  
Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).

In this case, service treatment records reflect ongoing 
gastrointestinal complaints.  A November 2001 upper 
gastrointestinal endoscopy revealed a normal stomach and 
Barrett's esophagitis was subsequently excluded by biopsy.  
The record at that time also noted the Veteran had a history 
of persistent reflux.  

On VA examination in August 2002 the Veteran reported that in 
1974 he had been treated for a stomach ulcer with Tagamet and 
a special diet.  He reported that he had no subsequent 
significant symptomatology until he recently began to 
experience occasional right upper quadrant pain.  It was 
noted he also described some reflux-type symptoms and 
heartburn and that esophagitis had been shown by endoscopy.  
He stated he took no specific medication and that his 
symptoms were controlled by diet.  An examination of the 
abdomen was within normal limits.  The diagnoses included 
stomach ulcer by history, now inactive.  

VA physical examination in June 2004 revealed the Veteran was 
in no acute distress with normoactive bowel sounds.  It was 
noted he complained of reflux two times per week or less with 
dietary caution.  He reported he used Gaviscon with partial 
relief, but denied nausea or vomiting or black or bloody 
stool.  The diagnoses included esophagitis with 
gastroesophageal reflux disease.  An addendum noted an upper 
gastrointestinal double contrast esophagography revealed 
spontaneous gastroesophageal reflux to the mid esophagus with 
no evidence of esophagitis or stricture.  

Based upon the evidence of record, the Board finds the 
esophagitis with a history of duodenitis is manifested by no 
more than recurrent epigastric distress with dysphagia and 
pyrosis.  The present disability is adequately rated under 
the criteria of Diagnostic Code 7346.  There is no evidence 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health, nor pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  
Entitlement to a rating in excess of 10 percent is not 
warranted.  

There is no probative evidence of any unusual or exceptional 
circumstances related to this service-connected disorder to 
warrant referral for extraschedular rating consideration.  
The preponderance of the evidence is against the claim.
Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2008).

In this case, a review of the records reveals that upon 
examination in August 1998 revealed pure tone thresholds, in 
decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
0
10
20
30
LEFT
5
10
15
25

A November 2001 report noted audiologic findings in graphic 
form.  The examiner reported findings of slight gradually 
sloping to moderate loss of hearing, bilaterally, that were 
apparently sensorineural in origin.  

On VA authorized audiological evaluation in August 2002 pure 
tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
-5
15
35
13.75
LEFT
10
10
15
25
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The diagnoses included bilateral high frequency sensorineural 
hearing loss.  

On VA authorized audiological evaluation in June 2004 pure 
tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
25
45
26
LEFT
15
20
20
35
23

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The diagnoses included right ear hearing within normal limits 
to 3,000 Hertz with moderate sensorineural hearing loss at 
4,000 Hertz and left ear hearing within normal limits to 
3,000 Hertz with mild sensorineural hearing loss at 4,000 
Hertz.  It was noted the Veteran stated that his greatest 
difficulty was hearing conversations in crowded areas.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected hearing is manifested by no more 
than level I hearing acuity in the right ear and level II 
hearing acuity in the left ear.  Such designations equate to 
a noncompensable (0 percent) evaluation.  The available VA 
examination findings are consistent with the other evidence 
of record and adequately represent the Veteran's level of 
disability.  The examiners are shown to have elicited 
pertinent information from the Veteran concerning his medical 
history and conducted the necessary tests in accordance with 
standard medical practice and VA guidelines.  The VA 
audiology examinations are adequate for VA rating purposes.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Therefore, the claim for entitlement to a compensable rating 
must be denied.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances related to this service-
connected disorder to warrant referral for extraschedular 
rating consideration.  The preponderance of the evidence is 
against the claim.

Eye Disability

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2008).

600
6
Retinitis
 

This disability, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance 
of active pathology.  Minimum rating during active 
pathology
10
38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).

601
1
Retina, localized scars, atrophy, or irregularities 
of, centrally located, with irregular, duplicated 
enlarged or diminished image:
Ratin
g

Unilateral or bilateral
10
38 C.F.R. § 4.84a, Diagnostic Code 6011 (2008).


Ratings for Impairment of Central Visual 
Acuity
Rating
6079
Vision in 1 eye 20/40 (6/12)


Vision in the other eye 20/40 (6/12)
0
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

In this case, service treatment records dated in October 1975 
show the Veteran was treated with laser surgery for bilateral 
lattice degeneration and detached retina of the left eye.  
Subsequent records show visual acuity correctable to 20/20.  
A December 2001 report noted vitreous floaters and old 
retinal laser scarring with visual acuity correctable to 
20/20.  

On VA examination in July 2002 the Veteran complained of 
floaters without flashes.  The examiner found myopic 
astigmatic refractive error with vision correctable to 20/20, 
bilaterally, peripheral pigmented retinal scar status post 
laser treatment for retinal tear in 1975, and benign floaters 
without flashes.  Fundus examination revealed the discs, 
vessels, macula, and central retina were normal.  There was 
no retinal tear or detachment detected in either eye.  No 
active treatment was recommended.  

At his June 2004 VA examination the Veteran reported that he 
had mild floaters every day which had slowly increased over 
the years.  He stated that overall his vision with glasses 
was pretty good.  Examination revealed best corrected visual 
acuity with a significant myopic astigmatism prescription was 
20/20 at distance in the right eye and at distance 20/20 in 
the left eye.  His best corrected near visual acuity was 
20/20, bilaterally.  Confrontation visual fields, extraocular 
movements, and papillary examination were normal.  There was 
mild vitreous syneresis and a chorioretainal scar consistent 
with the previous laser to lattice degeneration in the 
temporal periphery of each eye.  The rest of the retinal 
periphery looked normal.  The diagnoses included increased 
floaters as a result of previous retinal laser treatment in 
1975 that was well treated.  It was noted he remained at a 
slightly increased lifetime risk for development of a retinal 
detachment related to lattice degeneration, but that his risk 
was significantly reduced by the 1975 treatment.  There was 
also a mild epi-macular membrane in the right eye which the 
examiner felt was age related and not directly related to the 
lattice degeneration.

A December 2005 private medical report noted the Veteran 
complained of a several month history of progressive decline 
in near and distant visual acuity and that he was seeing more 
floaters that normal recently.  It was noted that on ocular 
examination new refraction improved his visual acuity to 
20/20 in each eye for distance and near vision.  Visual 
fields were full to confrontation in each eye.  There was a 
small amount of nuclear sclerotic cataract in each eye.  
Retinal examination was significant for extensive laser scars 
in the retinal periphery and vitreous detachments in each 
eye, but there was no evidence of any new retinal tears or 
retinal detachments.  It was the physician's opinion that the 
Veteran would benefit from a change in his prescription and 
that that his previous retinal detachment laser surgery was 
stable. 

Based upon the evidence of record, the Board finds the 
Veteran's residuals of bilateral lattice degeneration with 
retinal detachments is manifested by no more than retinal 
periphery scarring.  There is no evidence of compensable 
impairment of visual acuity or field loss, pain, rest-
requirements, episodic incapacity, or active pathology due to 
retinitis.  Although the evidence demonstrates significant 
retinal periphery scarring, there is no evidence of any 
centrally located retinal scars to warrant a compensable 
rating under Diagnostic Code 6011.  Therefore, the claim for 
entitlement to a compensable rating must be denied.  The 
preponderance of the evidence is against the claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 20 percent prior to June 
23, 2004, for cervical spine disc disease with right shoulder 
pain and right forearm paresthesia is denied.

Entitlement to a 20 percent rating effective from June 23, 
2004, for cervical spine disc disease with right shoulder 
pain and right forearm paresthesia manifested by mild 
incomplete right lower extremity nerve paralysis is allowed, 
subject to the regulations governing the payment of monetary 
awards.  

Entitlement to a 20 percent rating effective from June 23, 
2004, for cervical spine disc disease with right shoulder 
pain and right forearm paresthesia manifested by combined 
cervical spine motion greater than 170 degrees but less than 
335 degrees is allowed, subject to the regulations governing 
the payment of monetary awards.  

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to a rating in excess of 10 percent for 
esophagitis with a history of duodenitis is denied.

Entitlement to a compensable rating for hearing loss is 
denied.

Entitlement to a compensable rating for the residuals of 
bilateral lattice degeneration with retinal detachments is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


